                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                       IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   SUSAN PERINE and CHARLES WALTER PERINE,
                                                                         10                  Plaintiffs,                                             No. C 19-05427 WHA
                                                                         11     v.
United States District Court




                                                                              CINTAS CORPORATION; UNITED AIRLINES, INC.;                             ORDER TRANSFERRING
                               For the Northern District of California




                                                                         12
                                                                              and DOES 1 THROUGH 300, inclusive, as required by                      ACTION TO DISTRICT
                                                                         13   California law on joint and several liability pursuant to              COURT FOR SOUTHERN
                                                                              California Civil Code § 1431.2 enacted by the People                   DISTRICT OF OHIO
                                                                         14   of the State of California,
                                                                         15                  Defendants.
                                                                                                                                        /
                                                                         16
                                                                         17          The only defendant left in this action is United Airlines Inc. Both sides agree and
                                                                         18   stipulate that this Court lacks personal jurisdiction over United. Accordingly, United’s motion
                                                                         19   to dismiss is DENIED AS MOOT. This order hereby transfers this action to the United States
                                                                         20   District Court for the Southern District of Ohio to be connected to Cintas Corporation, a related
                                                                         21   case. Ohio has specific personal jurisdiction over United because plaintiff claims that United
                                                                         22   designed the uniform at issue in conjunction with Cintas all in Ohio. The Clerk shall transfer
                                                                         23   this civil action in its entirety to the United States District Court for the Southern District of Ohio
                                                                         24   and close our file.
                                                                         25
                                                                                     IT IS SO ORDERED.
                                                                         26
                                                                         27   Dated: November 15, 2019.
                                                                                                                                         WILLIAM ALSUP
                                                                         28                                                              UNITED STATES DISTRICT JUDGE
